DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical receiver comprising: a circuit board having a first side, a second side opposite to the first side, a first grounding pattern, a second grounding pattern, and a signal line, the first grounding pattern and the second grounding pattern being formed on the first side separately from each other, the signal line being formed on the first side; a base member having an insulating body, a first wiring pattern, and a second wiring pattern, the first wiring pattern and the second wiring pattern being formed on a third side of the insulating body, the base member being disposed between the first grounding pattern and the second grounding pattern on the first side of the circuit board; a photodetector having a first electrode and a second electrode, the photodetector being mounted on the third side of the base member, the first electrode being electrically connected to the first wiring pattern, the second electrode being electrically connected to the second wiring pattern; a transimpedance amplifier having a fourth side, a first pad, and a second pad, the first pad and the second pad being formed on the fourth side, the transimpedance amplifier being mounted on the first grounding pattern of the circuit board, the first pad being electrically connected to the signal line through a first wire, the second pad being electrically connected to the first wiring pattern through a second wire; and a capacitor having a third electrode and a fourth electrode, the capacitor being mounted on the second grounding pattern, the third electrode being electrically connected to the second wiring pattern, the fourth electrode being electrically connected to the second grounding pattern, wherein the first wiring pattern and the second wiring pattern are apart from the first grounding pattern and the second grounding pattern in a plan view of the first side of the circuit board, and the first grounding pattern is electrically connected to the second grounding pattern through at least one of a third grounding pattern and a fourth grounding pattern, the third grounding pattern being formed on the first side and being apart from the first wiring pattern and the second wiring pattern in the plan view of the first side, the fourth grounding pattern being formed at least in an inside of the circuit board or on the second side of the circuit board.
Specifically, the closest prior art identified by Examiner, e.g. US 20190312652 A1, US 10263709 B2, US 20180269986 A1, US 20160336368 A1, US 20150270814 A1, US 20120170944 A1, fail to specifically teach the specific wiring configurations between elements as well as the positional relationships between the capacitor, TIA, and photodetectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637